WARDEN, J.,
dissenting.
In this suit for dissolution husband appeals, claiming that the trial court awarded wife $62,446 of assets in excess of the liabilities she was required to assume and required him to assume liabilities exceeding the assets awarded to him by $8,758. The majority, in recalculating the property distribution, has found that husband was awarded net assets of $23,627.25 in excess of liabilities and that wife was awarded $62,426.50 in excess of liabilities. I have recalculated the distribution and find husband to have received assets of $29,379 in excess of liabilities and wife to have received $57,679.75 in excess of liabilities. In arriving at these figures I have used the values assigned to the various assets by husband in his trial memorandum, *608except as those were corrected by the trial court’s findings. As I see it, then, husband received 34 percent of the net assets of the marriage and wife received 66 percent. Under the facts of this case, I do not find that to have been unfair to the husband. The trial court decree should be affirmed. I respectfully dissent.
As the majority recognizes, ordinarily we would consider that wife was entitled to one-half the estate after 25 years of marriage. In Haguewood and Haguewood, 292 Or 197, 207, 638 P2d 1135 (1981), the Supreme Court quoted with approval from Slauson and Slauson, 29 Or App 177, 562 P2d 604 (1977):
“ ‘While it is common in marriages of this long duration to attempt an equal division of property, there is “no hard and fast formula.” Property division and spousal support should be considered together in attempting to put the two parties in a position so that they may leave the marriage in a self-sufficient status.’ ”
Considering property division and spousal support together it is not unfair that wife be awarded more than half of the marital estate.
No spousal support was awarded wife, although she asked for it in her complaint. The only mention of spousal support by the majority is the statement that “the trial court found it inappropriate.” Issues of support and property division are to be considered together. Haguewood and Haguewood, supra. The earning capacity of each of the parties is one of the matters to be considered in determining spousal support. ORS 107.105(1)(c)(D). Because there is no award of spousal support in this case, the earning capacities of the parties should be considered in determining the property division. The majority concludes that “there is insufficient evidence to determine the earning capacity of either party.” In doing so, it disregards the only evidence of earning capacity contained in this sparse record: husband is a college graduate, is in excellent health and claims experience as a demolition expert, manager of a men’s clothing shop, manager of an athletic equipment business, agriculture pest inspector and chemical applicator and successful ranch manager. Wife’s only training and experience has been as an x-ray technician, and she has *609recurring health problems caused by varicose veins. Husband admitted earning $5,000 during the pendency of the suit for dissolution. Wife incurred debts of about $2,300 to two of the parties’ children for her living expenses during a portion of that time. After ignoring these facts, the majority concludes that the parties should share equally in the marital estate. As in Sands and Sands, 59 Or App 653, 658, 651 P2d 1387 (1982), the property division here is roughly two to one in favor of the wife. The majority of this court concluded in Sands, that “in light of the parties’ relative earning capacities and the duration of the marriage, we believe awarding the ‘long half of this small marital estate is justified.” The facts in this case justify a similar result. The decision of the trial court should be affirmed. I dissent.